Title: John Adams to Abigail Adams, 29 June 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Philadelphia June 29 1777
     
     The enclosed Newspapers will communicate to you, all the News I know.
     The Weather here begins to be very hot. Poor Mortals pant and sweat, under the burning Skies. Faint and feeble as children, We seem as if We were dissolving away. Yet We live along.
     The two Armies are now playing off their Arts. Each acts with great Caution. Howe is as much afraid of putting any Thing to Hazard as Washington. What would Britain do, surrounded with formidable Powers in Europe just ready to strike her if Howes Army should meet a Disaster? Where would she find another Army?
     How are you?—I hope very well.—Let Mr. Thaxter write, let the Children write, when you cannot. I am very anxious, but Anxiety at 400 Miles distance can do you no more good, than me. I long to hear a certain Piece of News from Home, which will give me great Joy. Thank Mr. John for his kind Letter. I will answer him and all my little Correspondents as soon as I can.
     Tell Mr. John, that I am under no Apprehensions about his Proficiency in Learning. With his Capacity, and Opportunities, he can not fail to acquire Knowledge. But let him know, that the moral Sentiments of his Heart, are more important than the Furniture of his Head. Let him be sure that he possesses the great Virtues of Temperance, Justice, Magnanimity, Honour and Generosity, and with these added to his Parts he cannot fail to become a wise and great Man.
     Does he read the Newspapers? The Events of this War, should not pass unobserved by him at his Years.
     As he reads History you should ask him, what Events strike him most? What Characters he esteems and admires? which he hates and abhors? which he despises?
     No doubt he makes some Observations, young as he is.
     Treachery, Perfidy, Cruelty, Hypocrisy, Avarice, &c. &c. should be pointed out to him for his Contempt as well as Detestation.
     My dear Daughters Education is near my Heart. She will suffer by this War as well as her Brothers. But she is a modest, and discreet Child. Has an excellent Disposition, as well as Understanding. Yet I wish it was in my Power, to give her the Advantages of several Accomplishments, which it is not.
    